Dismissed and Memorandum Opinion filed May 15, 2008







Dismissed
and Memorandum Opinion filed May 15, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00580-CV
____________
 
LAUREL WEINER, Appellant
 
V.
 
L.E. MEYERS CO., Appellee
 
 

 
On Appeal from the 234th District Court
Harris County, Texas
Trial Court Cause No. 2004-11952
 

 
M E M O R
A N D U M   O P I N I O N




This is
an appeal from a summary judgment signed March 26, 2007.  A timely motion for
new trial was filed.  Appellant=s notice of appeal was not filed until July 6, 2007, within
15-days of its due date.  See Tex.
R. App. P. 26.1(a).  No motion for extension of time to file the notice
of appeal was filed.  See Tex. R.
App. P. 26.3.  A motion for extension of time is necessarily implied
when an appellant, acting in good faith, files a notice of appeal beyond the
time allowed by rule 26.1, but within the fifteen-day grace period provided by
Rule 26.3 for filing a motion for extension of time.  See Verburgt v. Dorner,
959 S.W.2d 615, 617-18 (Tex. 1997) (construing the predecessor to Rule 26). 
However, the appellant must offer a reasonable explanation for failing to file
the notice of appeal in a timely manner.  See Tex. R. App. P. 26.3, 10.5(b)(1)(C); Verburgt, 959
S.W.2d at 617-18.  The court ordered appellant to file a motion for extension
of time to file her notice of appeal.  In addition, the court ordered appellant
to file an amended notice of appeal to correct the date of the order being
appealed.  See Tex. R. App.
P. 25.1(d), (f).
The
clerk=s record was filed on November 26,
2007.  It
appeared from the clerk=s record that the summary judgment being
appealed was not final.  Therefore, the court abated the appeal and ordered
appellant to file a supplemental clerk=s record
demonstrating that the judgment is final.  See Tex. R. App. P. 27.2 (permitting appellate court to allow
appealed order that is not final to be made final and included in a
supplemental record).  The second supplemental clerk=s record filed February 19, 2008, contains an
order disposing of the remaining parties to the suit signed February 13, 2008.  Accordingly, because the summary
judgment was interlocutory, the notice of appeal was premature and is deemed
filed on February 13, 2008.  See Tex.
R. App. P. 27.1(a) (stating premature notice of appeal is deemed filed
on dat of, abut after, event that begins period for perfecting appeal).  To date, no
amended notice of appeal, motion, or other response to our order has been
filed.  
Appellant=s brief was due March 21, 2008, but
it has not been filed.  On April 3, 2008, this Court issued an order stating
that unless appellant submitted her brief, together with a motion reasonably
explaining why the brief was late, on or before April 21, 2008, the court would
dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).  Appellant filed no response.
 
 




Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
 
Judgment rendered and Memorandum Opinion filed May 15,
2008.
Panel consists of Chief Justice Hedges and Justices
Fowler and Boyce.